Title: Verses from Benjamin Franklin (the Elder), 7 July 1710
From: Franklin, Benjamin, Sr.
To: 


Benjamin Franklin’s uncle Benjamin Franklin (1650–1727), born at Ecton in Northamptonshire, was for many years a silk-dyer in London. After years of sickness and adversity, he settled at Boston in October 1715,

And there a Kind, kind Brother found,
Bless’t with a Wife and Num’rous Race.
Four years they did me kindly Treat
But noe Imployment did present,
Which was to me a burden great
And could not be to their content.

He lived four years in Josiah Franklin’s household, then in November 1719 moved to the house of his son Samuel, who had preceded him to America but had just married; and there he died (Genealogy, A.5.2.7).
Franklin remembered his uncle as an ingenious man, the inventor of a shorthand which he taught his nephew, a collector of books and family anecdotes. From early manhood this clever, gentle man composed poems of love, sorrow, and thanksgiving, rendered the Psalms into his own verse, and contrived acrostics, crosses, ladders, and other curious verse forms. Many of these were written for his children, nieces, and nephews; three were addressed to his “Name[sake],” though the child was in America and the old man was still in England. Punctuation, largely lacking in the manuscript, has been supplied in this and the following two poems.
 
Sent to My Name upon a Reportof his Inclineation to Martial affaires7 July 1710

Beleeve me Ben. It is a Dangerous Trade—
The Sword has Many Marr’d as well as Made.
By it doe many fall, Not Many Rise;
Makes Many poor, few Rich and fewer Wise;
Fills Towns with Ruin, fields with blood beside;
Tis Sloth’s Maintainer, And the Shield of pride;
Fair Citties Rich to Day, in plenty flow,
War fills with want, Tomorrow, and with woe.
Ruin’d Estates, The Nurse of Vice, broke limbs and scarts
Are the Effects of Desolating Warrs.
